DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
1.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1, 2, 4, 5, 9, 13 and 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Joly et al (Pub. No.: US 2016/0213014 hereinafter mentioned as “Joly”, which was submitted via IDS) in view of Hancock et al (Pub. No.: US 2008/0211518 hereinafter mentioned as “Hancock”).

As per claim 1, Joly discloses:
A system for measuring absorption of smoke into food products (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), the system comprising:
a surrogate (see [0041]. The claimed “surrogate” is the water of Joly) that reacts to a presence of the smoke in air ambient to the surrogate (see [0041]. The smoke of the smoked product of Joly) and the food products (see [0041] and [0043]. The smoked products of Joly) and changes a state thereof to a preselected degree (see [0040]-[0041]. The preselected degree obtained by the variation in starting to the desired/obtained ending pH level degree of the water with the smoked products of Joly) after an exposure to the smoke for a time sufficient to effect a predetermined amount of absorption of the smoke (see [0044] and [0038]. The predetermined amount absorbed by the water and the smoked products required to obtained the desired pH level of Joly with their desired smoke flavor) by the food products exposed to the smoke (see [0041] and [0043]. The smoked products of Joly).
Joly does not explicitly disclose:
a probe including a toroidal conductivity sensor that detects the change of state of the surrogate.
However, Hancock further discloses:
a probe (Fig. 2, see the probe/electrically-conducting-plates 6 of the fluid cell 4. Also see [0052]) including a toroidal conductivity sensor (Fig. 2, see any of the transformer cores 10, 12, and/or 14 in the form of toroidal. Also see [0053] and/or [0074]) that detects the change of state of the surrogate (Figs. 9-10, see the changes in conductivity of the surrogate/food-material-fluid 5 of Fig. 2. Also see [0070], [0074] [0055], [0057], [0052] and/or [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “probe including a toroidal conductivity sensor that detects the change of state of the surrogate” disclosed by Hancock into Joly, with the motivation and expected benefit related to improving the system and measurements by accurately measure electrical conductivity to determine and/or investigate characteristics of foodstuffs (Hancock, Paragraph [0002]).
Furthermore, Joly states that “it should be recognized that the illustrated embodiments are only preferred examples of the invention and should not be taken as limiting the scope of the invention” (Joly, Paragraph [0057]).

As per claim 2,  the combination of Joly and Hancock discloses the system of claim 1 as described above.
Joly in view of Hancock, with the obvious motivation set forth above in claim-1, further discloses:
wherein the surrogate includes a liquid (Joly, see [0041]. The claimed “surrogate” is the water of Joly) and the change of state is a change in electrical conductivity (Hancock, Figs. 9-10, see the changes in conductivity of the surrogate/food-material-fluid 5 of Fig. 2. Also see [0070], [0074] [0055], [0057], [0052] and/or [0002]) of the liquid (Joly, see [0041]. The claimed “surrogate” is the water of Joly).

As per claim 4,  the combination of Joly and Hancock discloses the system of claim 2 as described above.
Joly further discloses:
wherein the liquid is deionized water and/or distilled water (Joly, see [0041]. The claimed “liquid” is the water of Joly that is distilled/purified so the food is not contaminated). 

As per claim 5,  the combination of Joly and Hancock discloses the system of claim 4 as described above.
Joly further discloses:
wherein the surrogate (see [0041]. The claimed “surrogate” is the water of Joly that is distilled/purified so the food is not contaminated) includes an open container that contains the liquid, wherein the liquid contacts the air ambient to the food products (see [0031]. The claimed “container” is the box of Joly where the food product with its water moves).

As per claim 9,  the combination of Joly and Hancock discloses the system of claim 5 as described above.
Joly in view of Hancock, with the obvious motivation set forth above in claim-1, further discloses:
a control (Joly, see [0042]. The computer of Joly) that is connected to receive a signal from the toroidal conductivity sensor (Hancock, Fig. 2, see any of the transformer cores 10, 12, and/or 14 in the form of toroidal. Also see [0053] and/or [0074]) indicative of the electrical conductivity (Hancock, Figs. 9-10, see the changes in conductivity of the surrogate/food-material-fluid 5 of Fig. 2. Also see [0070], [0074] [0055], [0057], [0052] and/or [0002]) of the liquid (Joly, see [0041]. The claimed “liquid” is the water of Joly that is distilled/purified so the food is not contaminated) in the open container (see [0031]. The claimed “container” is the box of Joly where the food product with its water moves). 

As per claim 13,  the combination of Joly and Hancock discloses the system of claim 1 as described above.
Joly further discloses:
wherein the surrogate (see [0041]. The claimed “surrogate” is the water of Joly that is distilled/purified so the food is not contaminated) is located in an interior of a smokehouse containing the food products (Fig. 4, see the smoking area 130. Also see [0029]-[0031]). 

As per claim 14,  the combination of Joly and Hancock discloses the system of claim 1 as described above.
Joly further discloses:
a housing (Fig. 4, see the apparatus 100. Also see [0029]-[0031]) containing the surrogate (see [0041]. The claimed “surrogate” is the water of Joly that is distilled/purified so the food is not contaminated), the housing being exterior of a smokehouse (Fig. 4, see the smoking area 130. Also see [0027]-[0031]) containing the food products and communicating with an interior of the smokehouse to receive the air ambient to the food products in the interior of the smokehouse such that the air ambient to the food products contacts the surrogate in the housing (see [0029]-[0031] and [0040]-[0044]). 

Allowable Subject Matter
3. 	Claim(s) 3, 6-8 and 10-12 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	The following is an examiner's statement of reasons for the objection: 

5. 	Regarding claim 3, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the toroidal conductivity sensor is immersed in the liquid. 

6. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the surrogate includes a circulation pump mounted to circulate the liquid within the open container. 

7. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the surrogate includes an inlet line that conducts the liquid into the open container to fill the open container and immerse the toroidal conductivity sensor. 

8. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the surrogate includes a drain that drains the liquid from the open container. 

9. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the control is programmed to compare the electrical conductivity of the liquid in the open container to a selected conductivity of the liquid for the food products. 

10.	Claim(s) 11-12 depend and also further limit claim 10, therefore, they would also be allowable.

Reasons for Allowability / Allowable Subject Matter
11. 	Claims 15-23 are allowed. 

12.	The following is an examiner's statement of reasons for allowance:
 
13. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a probe including a toroidal conductivity sensor positioned in the open container that measures electrical conductivity of the liquid in the open container; and
a control that receives a signal from the toroidal conductivity sensor indicative of the electrical conductivity of the liquid in the open container and in response generates a signal and/or a display indicative of the electrical conductivity of the liquid in the open container that corresponds to a selected amount of smoke absorption by the food products exposed to the smoke in the air ambient to the surrogate.

14.	Claims 16 and 17 are allowed due to the fact that they further limit and depend on claim 15.

15. 	Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
detecting a predetermined degree of change in the electrical conductivity of the liquid by a toroidal conductivity sensor after an exposure by the food products and the liquid to the ambient air containing the smoke; and
in response to detecting the predetermined degree of change in the electrical conductivity of the liquid by the toroidal conductivity sensor, ending the exposing of the food products to the ambient air containing smoke.

16.	Claims 19-23 are allowed due to the fact that they further limit and depend on claim 18.

17.	The prior art of record does not anticipate the limitations of the independent claims.
	In addition, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Bradley (Pub. No.: US 2010/0170450) teaches “A recirculated marine aquaculture system and process for growing crustaceans or other fish within a body of water. Water from the body of water is treated by stripping carbon dioxide and biological byproducts and by oxygenating the water. A water treatment unit may be provided to treat the water and provide movement to the body water. The water treatment unit can be configured to provide cavitation to the water, which aids in the removal of carbon dioxide and biological byproducts. Water may also be cycled through a deflocculation tank to reduce the floe of bacteria within the body of water to acceptable levels for optimal growth of crustaceans or other fish within a body of water” (Abstract).
b)	Connor (Pub. No.: US 2016/0317060) teaches “finger ring with an electromagnetic energy sensor for monitoring a person's food consumption. In an example, this device can monitor a person's food consumption by measuring changes in the electromagnetic impedance, resistance, conductivity, or permittivity of finger tissue. In an example, this finger-worn device can comprise an electromagnetic resonator between an electromagnetic energy emitter and an electromagnetic energy receiver” (Abstract).
c)	GUNTHER (Pub. No.: US 2017/0269015) teaches “a method for predicting a measured value of a measured variable of a sensor of process automation technology, includes the steps of capturing a first measured value at a first point in time; capturing a second measured value at a second, later point in time, formation of a differential value between the second and first measured values, filtering out the differential value using a filter with an infinite impulse response, and calculating a future measured value using the measured value at the second point in time, the filtered differential value, and a constant that characterizes the sensor. The present disclosure further relates to a conductivity sensor including a temperature sensor and a computer unit for executing a method” (Abstract).




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867